Citation Nr: 1721253	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-41 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for chronic headaches due to head trauma.

5.  Entitlement to service connection for memory loss due to TBI.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a right hand disorder.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affair (VA) Regional Office (BO) in Detroit, Michigan.

The Veteran presented testimony at a video conference hearing before a Veterans Law Judge (VLJ) in August 2011.  A transcript of that hearing is of record.  In November 2014 and October 2016, the Veteran was notified that the VLJ who conducted his August 2011 hearing was unavailable to participate in the decision on his appeal and offered the opportunity to present testimony at another hearing.  In October 2016, the Veteran expressed his desire for another hearing.  Accordingly, in March 2017, the Veteran presented testimony at a videoconference hearing before the undersigned VLJ.  The transcript of that hearing is associated with the claims file.

In December 2013 and November 2016, the Board remanded the case for further development which has been completed and the case has been returned for appellate review. 

The issues of entitlement to service connection for PTSD; entitlement to service connection for an acquired psychiatric disorder, to include depression; entitlement to service connection for memory loss due to TBI; entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to service connection for a right hand disorder; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's TBI was incurred during active duty service.

2.  The Veteran's chronic headaches had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for service connection for chronic headaches due to head trauma have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claims decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran is seeking service connection for TBI and headaches secondary to a head injury in service.  He contends that he sustained a head injury in service when was hit in the back of the head with a metal garbage can by other soldier while on active duty.

An April 1975 service treatment record notes a laceration to the back of the head requiring five sutures.  A May 1975 service treatment report reflects that the Veteran suffered from severe headaches and dizziness after being hit in the head with a trashcan on April 28, 1975.  During an examination in October 1975, the Veteran again reported headaches.  

During a July 1996 VA examination, the Veteran reported that he was struck by a trash can in the head, which is how he sustained a head injury.  The diagnosis was cranial trauma with post traumatic cephalgia.

During an October 2014 VA examination, the Veteran reported that he was beaten by three Marines from a neighboring squad in the evening of April 28, 1975.  He wrestled with the Marines and then was hit in the back of his head with a steel garbage can.  He fell down landing on the barrack concrete floor at that time.  He was dazed when he fell down per his report.  His fellow Marine took him to sick bay where he had 5 or 6 sutures to the occipital area of his head placed.  He was confined to barracks for about a week with symptoms of headache and "dizziness."  The Veteran reported he started having headaches after he was hit in the head with a steel garbage can in April 1975.  He described headaches as starting occipitally and increasing in pain until he has a while head throbbing headache.  

The Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as prolonged exposure to laser devices during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's lay assertions of in-service events and observable symptoms of headaches to be credible as they are consistent with his service treatment records.

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for TBI and chronic headaches due to head trauma.  

Here, the medical evidence of record includes an opinion that the Veteran has a current diagnosis of TBI and chronic headaches due to head trauma sustained in his service.  In October 2014, a VA examiner opined that it is more likely than not (greater than 50 percent probability) the Veteran suffered mild TBI when he was hit in the head with a 3 pound steel garbage can.  The examiner noted that there is clear evidence in the Veteran's claims file dated April and May 1975 that the Veteran sustained a head injury when he was hit in the head with a 3 lbs. steel garbage can.  The physical examination and report written by the treating physician indicated that the Veteran had headaches and "dizziness" within days of the injury.  The Veteran stated that he was dazed but he did not lose consciousness at that time.  The examiner noted these are acknowledged symptoms of mild TBI.

Additionally, the examiner provided an opinion that the Veteran's headaches are more likely than not proximately due to and the result of the mild TBI he sustained in April 1975 when he was on active duty.  In support of this opinion, the examiner stated the following:

The Veteran continues to complain of the same type of headaches that started after mild traumatic brain injury.  This headaches has not changed nor has it improved since the injury.  He has headaches whose symptoms are suggestive of cluster headaches over the years.

The Board finds the foregoing opinion to be persuasive in light of the reported history provided by the Veteran, as well as the examiner's expertise in these matters.  It is also consistent with the other medical evidence of record.  

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for TBI and chronic headaches due to head trauma.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for TBI is granted.

Entitlement to service connection for chronic headaches due to head trauma is granted.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During the March 2017 Board hearing, the Veteran reported that he has been continuously receiving treatments for the claimed conditions at the John Dingell VA Medical Center in Detroit, Michigan.  However, the most recent VA treatment records associated with the claims file are dated August 2015.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file the Veteran's updated VA treatment records dated from August 2015 to the present.

With regard to the Veteran's claim for PTSD and psychiatric disorder, an October 2014 VA mental disorders examination report noted that the Veteran did not meet the full DSM-5 criteria for PTSD but he met the criteria for persistent depressive disorder and alcohol cannabis use disorder.  The examiner provided an opinion that the Veteran's psychiatric problems are related to multiple gunshots that occurred in 1993.  However, no explanation was provided as to why Veteran's current psychiatric disorder is related to the post-service gunshot incident.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The examiner also did not address the Veteran's contention that his depression is related to the personal assault incident in service and that he experienced depression ever since that time.  The Board therefore finds that the VA medical opinion of record is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's claim for memory loss, the October 2014 VA TBI examiner opined that it is less likely than not that the memory loss that the Veteran is complaining about is proximately related to, or result of, the mild TBI he sustained in April 1975.  The examiner noted that within months after the accident the Veteran was able to attend cooking school in the armed services and learn a new profession, which indicated that he was adaptable and had normal cognitive functioning after the mild TBI in April 1975.  It was further noted that the Veteran's current complaints of short term memory loss is related to his use of alcohol and substance over the years.

However, this opinion does not address whether the Veteran's memory was aggravated by his now service-connected TBI.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310 (b) (2016).  

With regard to the Veteran's hearing loss and tinnitus, the October 2014 VA examiner opined that it is less likely than not that the complaints of tinnitus and hearing loss are related to the Veteran's incident of mild TBI because the Veteran was hit in the occipital region of his head, which controls vision and not hearing.  The examiner noted that the Veteran did not report being hit in the ear or in the temporal region of his head where he could have incurred some loss of hearing; therefore it is less like that the Veteran sustained hearing loss in the middle or inner ear or damage to the 8th nerve to give tinnitus.

The Board finds that this opinion is not sufficient.  While the Veteran has claimed that his hearing loss and tinnitus are due to the personal assault incident in service, he also claims that they occurred due to noise exposure in service.  At the March 2017 Board hearing, the Veteran testified that he believed that his hearing loss and tinnitus are the result of acoustic trauma on rifle range during service.  As the October 2014 VA opinion does not address this contention, a supplemental opinion is required.

With regard to the claims for cervical spine and right hand disorders, the Veteran provided testimony at the March 2017 Board hearing that he injured his neck when he fell off a rope in boot camp.  He also stated that he fractured his right hand during this time, and currently has nerve damage to the hand.  The Veteran is competent to testify as to the factual matters of which he has first-hand knowledge, such as neck and right hand injuries during service, as well as observable symptomatology, and under certain circumstances, lay evidence alone may be sufficient to establish service connection.  See Layno v. Brown, 6 Vet. App. 465 (1994); Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007); also see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  The medical evidence of record shows diagnoses of cervicalgia and partial, mild neuropathy of the right ulnar nerve.  Thus, the Board finds that a VA examination is warranted to adequately decide the merits of the claims, based on the Veteran's competent lay testimony.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records for the Veteran from the VA Medical Center in Detroit, Michigan, and all associated outpatient clinics, dated from August 2015 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the October 2014 VA mental disorders examination, if available, to determine the etiology of the Veteran's current psychiatric disorder.  If the October 2014 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies and tests should be accomplished.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diagnosed acquired psychiatric disorder was incurred in, or is otherwise etiologically related to, service, specifically to include the personal assault incident in service. 

A complete explanation must be given for any opinion expressed, and the foundation for all conclusions should be set forth.

3.  Obtain a supplemental medical opinion from the VA examiner who conducted the October 2014 VA TBI examination, if available, to determine the etiology of the Veteran's memory loss.  If the October 2014 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's memory loss is aggravated by service-connected TBI.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete explanation must be given for any opinion expressed.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements, to include his testimony at his March 2017 Board hearing.

The examiner must elicit from the Veteran information as to the history and complaints of the claimed disorders, and set forth the detailed examination findings.  The examiner should then offer an opinion as to whether the Veteran has any current bilateral hearing loss and/or tinnitus that is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include noise exposure on rifle range.

In rendering the requested opinion and rationale, the examiner must note the fact that the Veteran's in-service examination was within normal limits is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

All necessary diagnostic testing should be conducted.  All opinions must be supported by a complete rationale.

5.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether any present cervical spine disability  and/or right hand injury are related to his period of service.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has any current cervical spine and/or right hand disability, which had its onset during his active duty service, or it is otherwise related to his military service, to include the claimed injuries in boot camp.

In rendering the requested opinion and rationale, the examiner must note the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete explanation must be given for any opinion expressed.

6.  After completing the above development, and any other development deemed necessary readjudicate all claims on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


